Citation Nr: 1339849	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for cold urticaria.

2.  Entitlement to a disability rating in excess of 20 percent prior to January 25, 2008, for posttraumatic arthritis of the left knee (previously enumerated as a left lateral meniscectomy, chondroplasty of the patella).

3.  Entitlement to a disability rating in excess of 40 percent between January 25, 2008, and January 10, 2012, for posttraumatic arthritis of the left knee (previously enumerated as a left lateral meniscectomy, chondroplasty of the patella).

4.  Entitlement to a disability rating in excess of 20 percent from January 11, 2012, for posttraumatic arthritis of the left knee (previously enumerated as a left lateral meniscectomy, chondroplasty of the patella).

5.  Entitlement to an initial disability rating in excess of 10 percent from April 18, 2003, for left knee chondromalacia associated with posttraumatic arthritis of the left knee.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the Veteran's claims has subsequently been moved to Honolulu, Hawaii.

Procedural History

The Veteran was initially granted entitlement to service connection for his left knee disability in April 1994, when he was awarded a 10 percent disability rating.  A May 2000 rating decision granted a temporary total evaluation for surgery on the Veteran's left knee, effective from March 2, 2000, to June 1, 2000.  As of June 1, 2000, the Veteran's disability rating was increased to 20 percent disabling.  In a September 2003 rating decision, the RO granted a separate claim of entitlement to left knee chondromalacia and assigned a 10 percent disability rating.  The Veteran's previous left knee disability was recharacterized as posttraumatic left knee arthritis, and the previously assigned 20 percent disability rating was continued.

In February 2007, the Veteran filed the claims currently on appeal.  The December 2007 rating decision granted a temporary total evaluation for surgery on the Veteran's left knee, effective from May 23, 2007, to July 1, 2007.  The previously assigned 20 percent disability rating for posttraumtic left knee arthritis was continued from July 1, 2007.  The December 2007 rating decision denied the Veteran's claims of entitlement to a disability rating in excess of 10 percent for cold urticaria as well as his petition to reopen his claim of entitlement to service connection for pes planus.  The Veteran submitted a notice of disagreement with each of these determinations in December 2007.  A statement of the case (SOC) was issued in August 2008, and the appeal was timely perfected in October 2008.

A subsequent rating decision was issued in April 2012, which granted entitlement to a 40 percent disability rating for posttraumatic left knee arthritis, effective from January 25, 2008, to January 11, 2012, but reduced the rating back to 20 percent disabling effective January 11, 2012.  The rating decision also reopened and granted entitlement to service connection for pes planus.

Since the aforementioned increases in disability rating for the Veteran's left knee disabilities did not constitute a full grant of the benefits sought, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Video Conference Hearing

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in August 2012 via video conference.  A transcript of that proceeding has been associated with the Veteran's claims file.

Employability

The Board notes that the Veteran has alleged that his left knee disabilities caused him some difficulty in retaining employment.  Such a claim has not yet been developed by the RO; however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

Referred Issue

The issue of entitlement to service connection for depression, to include as secondary to service-connected disabilities, has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript, p. 20.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

Remanded Issues

The issues of entitlement to increased disability ratings for the left knee, as well as for entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDING OF FACT

In a May 2012 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal of the claim of entitlement to a disability rating in excess of 10 percent for cold urticaria.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the matter of entitlement to a disability rating in excess of 10 percent for cold urticaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant/veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204(a) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  See 38 C.F.R. § 20.204(b) (2013).

In the December 2007 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for cold urticaria.  Thereafter, the Veteran perfected an appeal as to this issue; he also requested a hearing before a Member of the Board.  Just prior to the Board hearing, he submitted a statement that he wished to withdraw his appeal as to this issue only.  See Veteran's Statement, May 15, 2012.  This statement met the requirements of 38 C.F.R. § 20.204 (2013).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  See 38 C.F.R. § 20.204(c) (2013).  Accordingly, the Board does not have jurisdiction to review this matter and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for cold urticarial is dismissed.
REMAND

Upon review of the record, the Board has determined that a remand is necessary with respect to the Veteran's claims of entitlement to increased disability ratings for his left knee as well as for TDIU.  The Board is cognizant of the fact that remanding the Veteran's case will cause a delay in its adjudication.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his claims.

Missing Treatment Records

As noted in the Introduction portion of this decision, the Veteran has undergone two surgeries on his left knee, in 2000 and 2007.  During his August 2012 Board hearing, the Veteran testified that he was scheduled for an anterior cruciate ligament (ACL) repair of the left knee on July 21, 2012.  Due to a death in the family, however, the Veteran was forced to postpone the ACL surgery.  The Veteran also indicated that his treating physicians had recommended that he undergo a complete left knee replacement.  See Board Hearing Transcript, p. 17.  Review of both the paper and electronic record does not reveal that any operative reports or additional treatment records have been added to the claims file since before the August 2012 Board hearing.  The Board is well aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, the RO/AMC must obtain any outstanding VA and private treatment records associated with the Veteran's left knee disabilities from November 2009 to the present.

Adequacy of VA Examination

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination, that examination must be adequate.  During his August 2012 Board hearing, the Veteran testified that he was last provided with a VA examination for his left knee in January 2012.  He stated that he felt this examination was inadequate, noting that he had participated in multiple VA examinations for his left knee in the past, and the January 2012 examination was different.  See Board Hearing Transcript, p. 10.  Specifically, the Veteran indicated that the range of motion for his left knee was not measured with an instrument.  Id.  The Board finds the Veteran competent and credible to report how his January 2012 VA examination was conducted.  Given his previous experience with VA examination protocol, the Board has determined that a new left knee VA examination is required, pursuant to the holding in Barr above.  See Barr, supra.

TDIU

As noted above, a claim for a TDIU has been raised by the record.  However, the TDIU claim is inextricably intertwined with the increased rating claims that are also in appellate status.  That is, if the increased rating claims were granted, this would directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2013).  For this reason, the issues of entitlement to increased disability ratings for the Veteran's left knee disabilities must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any outstanding VA treatment records dated from November 2009 to the present.  Any response received should be memorialized in the Veteran's VA claims file.


2.  Request the Veteran to identify any additional private medical providers who have treated him for his left knee disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records, which have not already been associated with the claims file.  Any response received should be memorialized in the Veteran's VA claims file.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and assist him with respect to entitlement to TDIU.  A copy of this notice should be memorialized in the Veteran's VA claims file.

4.  Thereafter, the Veteran should be scheduled for a VA joints examination, with an appropriate expert, to determine the current level of severity of the Veteran's left knee disabilities.  The VA examiner should thoroughly review the Veteran's claims file in conjunction with the examination and indicate that this has been accomplished in the examination report.  The VA examiner should also specifically address the Veteran's lay statements associated with his left knee pain and symptoms.

The examiner should conduct a thorough orthopedic examination of left knee and describe all associated symptomatology, to include any instability or subluxation.  The examiner should provide ranges of motion for the service-connected left knee disability.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should provide an opinion as to impact of the Veteran's service-connected left knee disability on his ability to secure or follow gainful employment.

5.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


